Case 2:20-cv-13265-AJT-KGA ECF No. 9, PageID.1412 Filed 03/04/21 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MARCUS CLEMMONS,

            Petitioner,
                                                Case No. 2:20-cv-13265
v.                                              Hon. Arthur J. Tarnow

MIKE BROWN,

         Respondent.
_________________________________/

   ORDER GRANTING RESPONDENT’S MOTION TO TRANSFER
SUCCESSIVE PETITION FOR WRIT OF HABEAS CORPUS TO UNITED
STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT [ECF No. 7]

      Michigan prisoner Marcus Clemmons, (“Petitioner”), has filed a second

petition for a writ of habeas corpus challenging his 2005 Saginaw Circuit

Court jury trial conviction for second-degree murder and other offenses, for

which he is serving a lengthy term of imprisonment.

      Petitioner unsuccessfully pursued direct review of his conviction in the

state courts. People v. Clemmons, No. 266331, 2007 WL 1345867 (Mich. Ct.

App. May 8, 2007); People v. Clemmons, 737 N.W.2d 504 (Mich. 2007)

(Table).

      On March 31, 2008, Petitioner filed his first petition for writ of habeas

corpus with this Court, raising the same claims he presented to the state

courts on direct review. The Court denied the petition, finding that the claims
Case 2:20-cv-13265-AJT-KGA ECF No. 9, PageID.1413 Filed 03/04/21 Page 2 of 4




                                   Clemmons v. Brown, Case No. 20-13265

were without merit. Clemmons v. Bell, No. 08-11359, 2009 WL 3300034

(E.D. Mich. Oct. 14, 2009) (Cohn, J.). Petitioner appealed this decision, but

the Sixth Circuit denied his application for a certificate of appealability.

Clemmons v. Bell, No. 09-2415 (6th Cir. June 23, 2010).

      On May 9, 2017, Petitioner returned to the state trial court and filed a

motion for relief from judgment. (ECF No.8-12.) The motion asserted, in part,

that one of the key prosecution witnesses who testified at trial was coerced

by the police and prosecution to testify falsely against him. The motion was

supported by affidavits from the recanting eyewitness and another inmate

who told Petitioner about the recantation while the two were housed at the

same facility. (Id., PageID.946-954.)

      The trial court denied the motion. (ECF No. 8-13.) Petitioner appealed,

and after receiving no relief in the Michigan Court of Appeals, the Michigan

Supreme Court remanded the case to the trial court to reconsideration the

motion in light of the state-law standard for evaluating claims of entitlement

to a new trial on account of newly discovered evidence. People v. Clemmons,

925 N.W.2d 827 (Mich. 2019) (Table); (ECF No. 8-19, PageID.1085.)

      After ordering further briefing, the trial court again denied the motion

for relief from judgment. (ECF No. 8-17.) Petitioner appealed, but both the


                                        2
Case 2:20-cv-13265-AJT-KGA ECF No. 9, PageID.1414 Filed 03/04/21 Page 3 of 4




                                      Clemmons v. Brown, Case No. 20-13265

Michigan Court of Appeals and Michigan Supreme Court denied relief. (ECF

No. 8-20, PageID.1194; ECF No. 8-21, PageID.1304.)

       Petitioner than initiated this action, his second bid for federal habeas

relief, by filing the present petition directly with this Court. The petition

indicated that Petitioner pursued direct and post-conviction review in the

state courts, but it did not disclose the existence of Petitioner’s first federal

habeas petition, (ECF No. 1, PageID.2-5.) The petition claims that Petitioner

is entitled to habeas relief based on the newly discovered evidence regarding

the presentation of false testimony at trial. (Id., PageID.12.) The petition

raises two additional claims not based on new evidence. (Id., PageID.18,

20.)

       Petitioner was required to seek authorization to file a second habeas

petition with the Sixth Circuit before filing this action. Federal district courts

lack   jurisdiction   to   consider   successive    habeas    petitions   absent

preauthorization from the court of appeals. Franklin v. Jenkins, 839 F.3d 465,

473 (6th Cir. 2016) (citing 28 U.S.C. § 2244(b)(3)); Felker v. Turpin, 518 U.S.

651, 664 (1996). When a habeas petitioner files a second or successive

habeas petition in the district court without preauthorization, the district court

must transfer the case to the court of appeals. See 28 U.S.C. § 1631; Sims


                                        3
Case 2:20-cv-13265-AJT-KGA ECF No. 9, PageID.1415 Filed 03/04/21 Page 4 of 4




                                   Clemmons v. Brown, Case No. 20-13265

v. Terbush, 111 F.3d 45, 47 (6th Cir. 1997).

      While the existence of new evidence discovered after his first federal

habeas proceeding may have some bearing on the likelihood of Petitioner

successfully moving in the Sixth Circuit for permission to file a second

habeas petition under 28 U.S.C. § 2244(b)(2)(B), it does not provide a basis

for this Court to consider his successive petition without preauthorization

from the Sixth Circuit.

      Respondent’s motion to transfer the petition is therefore granted. The

Clerk of the Court shall transfer this case to the United States Court of

Appeals for the Sixth Circuit pursuant to 28 U.S.C. § 1631 for a determination

of whether Petitioner may file a successive petition.

      SO ORDERED.

                                          s/Arthur J. Tarnow
                                          Arthur J. Tarnow
                                          United States District Court
Dated: March 4, 2021




                                      4
